
QuickLinks -- Click here to rapidly navigate through this document




FOURTH AMENDMENT TO
NOTE PURCHASE AGREEMENT


    This FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT (this "Amendment"), dated
as of April 30, 2001 is made by and between FLOW INTERNATIONAL CORPORATION, a
Delaware corporation (the "Company"), and each of CONNECTICUT GENERAL LIFE
INSURANCE COMPANY and LIFE INSURANCE COMPANY OF NORTH AMERICA (the "Holders").


BACKGROUND


    A.  Pursuant to the Note Purchase Agreement (as amended prior to the date
hereof, the "Existing Note Agreement;" and, after giving effect to this
Amendment, the "Note Agreement"), dated as of September 1, 1995, between the
Company and each of the Holders, the Company issued and the Holders purchased
Fifteen Million Dollars ($15,000,000) in aggregate principal amount of the
Company's 7.20% Notes due September 26, 2005 (the "Notes").

    B.  In connection with the issuance by the Company of subordinated notes and
warrants and the amendment of certain bank credit documents, it is necessary to
amend the Existing Note Agreement to make changes to certain existing provisions
thereof and to add certain additional provisions thereto.

    C.  The Company and the Holders desire to enter into this Amendment to
effectuate the above-mentioned amendments.

    NOW, THEREFORE, in order to induce the Holders to grant the amendments
specified below and in consideration of other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged) the Company and
the Holders agree as follows:

1.Definitions.

All capitalized terms used, but not specifically defined, in this Amendment have
the respective meanings assigned to them in the Existing Note Agreement as
amended hereby.

2.Effective Date.

The provisions of Section 4 shall take effect as of April 30, 2001 provided that
the following conditions precedent have been satisfied:

(a)Consenting Parties—Holders holding not less than sixty-six and two-thirds
percent (662/3%) in aggregate principal amount of the Notes then outstanding
(exclusive of Notes then owned by any one or more of the Company, any
Subsidiaries and any affiliates) and the Company shall have duly authorized,
executed and delivered this Amendment;

(b)No Defaults—no Default or Event of Default exists after giving effect to the
amendments set forth in Section 4, as of the date hereof and as of the date of
the closing of the purchase and sale of the Company's 13% Subordinated Notes due
2008;

(c)Subordinated Notes—the Holders shall have approved the issuance and the terms
of, and the covenants and other agreements applicable to, the 13% Subordinated
Notes due 2008 to be issued by the Company, including the subordination of such
Subordinated Notes to the Notes on terms and conditions acceptable to the
Holders, which approval shall be evidenced by the Holders' execution and
delivery of this Amendment to the Company; and

(d)Payment of Fees and Expenses—the Company shall have paid the legal fees and
disbursements of the Holders' in-house legal department allocable to this
Amendment.

1

--------------------------------------------------------------------------------



3.False or Misleading Information.

The amendments set forth in Section 4 shall terminate and shall be null and void
and of no force and effect if any written materials furnished in connection with
this Amendment shall have been false or misleading in any material respect when
made.

4.Amendments. (a)Section 8.1(g). Section 8.1(g) of the Existing Note Agreement
shall be amended and restated in its entirety as follows:

    (g) Delivery of Notices to Bank Agent and to Subordinated Noteholders;
Delivery of Addresses—(i) to the extent not otherwise required to be delivered
to the holders of the Notes pursuant to the provisions of this Section 8.1
(x) contemporaneously with the delivery to the Bank Agent, copies of all
notices, reports and financial information delivered to the Bank Agent in
accordance with the terms of the Bank Credit Agreement and (y) contemporaneously
with the delivery to the holders of the Subordinated Notes, copies of all
notices, reports and financial information delivered to the holders of the
Subordinated Notes in accordance with the terms of the Subordinated Note
Purchase Agreement; (ii) notice of any default under the Bank Credit Agreement
or the Subordinated Note Purchase Agreement; and (iii) concurrently with the
delivery of any notice pursuant to the preceding clause (ii) and from time to
time in the event of any changes thereto, the names and addresses of the holders
of indebtedness under the Bank Credit Agreement and the holders of the notes
issued pursuant to the Subordinated Note Purchase Agreement, and the name and
address of any agent acting on their behalf.

(b)Section 9.2A. The following new Section 9.2A is added to the Existing Note
Agreement:

    9.2A. Prepayment Upon Change of Control.

    In the event that any Change of Control shall occur or the Company shall
have knowledge of any proposed Change of Control that is likely to occur, the
Company will give written notice (the "Company Notice") of such fact in the
manner provided in Section 19 hereof to the holders of the Notes. The Company
Notice shall be delivered promptly upon receipt of such knowledge by the Company
and, in the case of a Change of Control of which the Company had no prior
knowledge, no later than five Business Days following the occurrence of any
Change of Control. The Company Notice shall (1) describe the facts and
circumstances of such Change of Control in reasonable detail, (2) make reference
to this Section 9.2A and the right of the holders of the Notes to require
prepayment of the Notes on the terms and conditions provided for in this
Section 9.2A, (3) offer in writing to prepay all, but not less than all, of the
outstanding Notes, together with accrued interest to the date of prepayment,
plus a prepayment charge equal to the applicable Make-Whole Amount, and
(4) specify a date for such prepayment (the "Change of Control Prepayment
Date"), which Change of Control Prepayment Date shall be not more than 45 days
nor less than 20 days following the date of such Company Notice (subject to
deferral as provided in this Section 9.2A). Each holder of the then outstanding
Notes shall have the right to accept such offer and require prepayment of the
Notes held by such holder in full by written notice to the Company (a
"Noteholder Notice") given not later than 15 days after receipt of the Company
Notice. The Company shall on the Change of Control Prepayment Date prepay in
full all of the Notes held by holders which have so accepted such offer of
prepayment; provided that the obligation of the Company to prepay the Notes
pursuant to the requirement of this Section 9.2A is subject to the occurrence of
the Change of Control giving rise to such notice of optional prepayment. In the
event that such Change of Control does not occur on the date specified for
prepayment, the prepayment shall be deferred until and shall be made on the date
on which such Change of Control actually occurs. The prepayment price of the
Notes payable upon the occurrence of any Change of Control shall be an amount
equal to 100% of the outstanding principal amount of the Notes so to be prepaid
and accrued interest thereon to the date of such prepayment, plus a

2

--------------------------------------------------------------------------------

prepayment charge equal to the applicable Make-Whole Amount. In no event will
the Company take any action to consummate or finalize a Change of Control unless
contemporaneously with such action the Company prepays all Notes required to be
prepaid pursuant to this Section 9.2A.

    For purposes of this Section 9.2A:

    "Acquiring Person" means a "person" or "group of persons" within the meaning
of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.

    "Change of Control" means the earliest to occur of: (a) the date a tender
offer or exchange offer results in an Acquiring Person, directly or indirectly,
beneficially owning more than 50% of the Voting Stock of the Company then
outstanding, or (b) the date an Acquiring Person becomes, directly or
indirectly, the beneficial owner of more than 50% of the Voting Stock of the
Company then outstanding, or (c) the date of a merger between the Company and
any other Person, a consolidation of the Company with any other Person or an
acquisition of any other Person by the Company, if immediately after such event,
the Acquiring Person shall hold more than 50% of the Voting Stock of the Company
outstanding immediately after giving effect to such merger, consolidation or
acquisition, or (d) the replacement (other than solely by reason of retirement,
death or disability) of more than 50% of the members of the Board of Directors
of the Company over a 12-month period from the directors who constituted such
Board of Directors at the beginning of such period and such replacement shall
not have been approved by a vote of at least a majority of the Board of
Directors of the Company then still in office who either were members of such
Board of Directors at the beginning of such 12-month period or whose election as
members of the Board of Directors was so previously approved.

    "Voting Stock" means Securities of any class or classes, the holders of
which are ordinarily in the absence of contingencies, entitled to elect a
majority of the corporate directors (or Persons performing similar functions).

(c)Section 9.3: Section 9.3 of the Existing Note Agreement is hereby amended and
restated in full as follows:

    In the case of each partial prepayment of the Notes pursuant to Section 9.2,
the principal amount of the Notes to be prepaid shall be allocated among all of
the Notes at the time outstanding in proportion, as nearly as practicable, to
the respective unpaid principal amounts thereof not theretofore called for
prepayment. All partial prepayments made pursuant to Section 9.2A shall be
applied only to the Notes of the holders who have elected to participate in such
prepayment.

(d)Section 11.3(a)(ii). Section 11.3(a)(ii) of the Existing Note Agreement is
hereby amended and restated in full as follows:

(ii)(A) at any time during the fiscal year ending April 30, 2002, Consolidated
Debt does not exceed 65% of Consolidated Total Capitalization and (B) at any
time thereafter, Consolidated Debt does not exceed 60% of Consolidated Total
Capitalization.

(e)Section 11.5. Section 11.5 of the Existing Note Agreement is hereby amended
by the addition of the following subsection (c) thereto:

    (c) Prepayment of Subordinated Notes. The Company shall not prepay any of
the Subordinated Notes pursuant to Section 8.2 or 8.3 of the Subordinated Note
Purchase Agreement until the Notes have been paid in full or provision therefor
has been made satisfactory to the holders of the Notes; provided, that, if any
or all of the Holders of the Notes elect not to be prepaid in connection with an
offer made by the Company pursuant to Section 9.2A, the Company shall be
permitted to prepay the Subordinated Notes to the extent

3

--------------------------------------------------------------------------------

that the holders thereof have elected to be prepaid pursuant to Section 8.3 of
the Subordinated Note Purchase Agreement.

(f)Section 11.8. Section 11.8 of the Note Agreement shall be amended and
restated in its entirety as follows:

11.8 Minimum Fixed Charges Coverage.

    The Company will not, at any time, permit the Fixed Charges Coverage Ratio
to be less than 1.80 to 1.

(g)Section 11.13. The following new Section 11.13 is hereby added to the
Existing Note Purchase Agreement:

11.13 Amendments to Subordinated Note Purchase Agreement.

    Without the consent of the Required Holders, the Company shall not amend,
waive or otherwise modify (i) the terms of Section 8 of the Subordinated Note
Purchase Agreement to permit or require the Subordinated Notes to be paid or
prepaid, in whole or in part, prior to the dates set forth in the Subordinated
Note Purchase Agreement as of the date of original execution thereof, (ii) the
terms of the Subordinated Notes to cause the maturity thereof to be less than
366 days after the maturity date of the Notes, or (iii) the terms of Section 11
of the Subordinated Note Purchase Agreement as in effect on the date of the
original execution thereof.

(h)Definitions—Existing. The following definitions in Schedule B are hereby
amended and restated as set forth in full below:

    "Bank" means Bank of America, National Trust and Savings Association, doing
business as Seafirst Bank.

    "Bank Credit Agreement" means that certain Amended and Restated Credit
Agreement dated as of December 29, 2000 among the Company and the Bank, as Bank
Agent and Lender, U.S. Bank National Association and Keybank National
Association, as amended by the First Amendment dated as of February 28, 2001,
and the Second Amendment dated as of May 6, 2001, as the same may be further
amended, modified or supplemented in accordance with the terms hereof.

    "Intercreditor Agreement" means that certain Intercreditor Agreement dated
as of August 31, 1998 among the Company, the Bank Agent, the Bank Lenders, and
the holders of the Notes, as amended from time to time in accordance with the
provisions thereof, which Intercreditor Agreement replaced the Intercreditor
Agreement dated as of September 26, 1995 by and among the Company the holders of
the Notes and U.S Bank National Association, individually and as collateral
agent.

    "Security Agreement" means that certain Security Agreement dated as of
August 31, 1998, by the Company in favor of the Bank Agent as agent for itself,
the other Bank Lenders and the holders of the Notes, as amended from time to
time in accordance with the provisions thereof, which Security Agreement
replaced the Security Agreement dated as of September 26, 1995 by and among the
Company, the holders of the Notes and U.S. Bank National Association.

(i)Definitions—New. Schedule B shall be amended by adding, in the correct
alphabetical order, the following definitions to the list of definitions:

    "Acquiring Person" is defined in Section 9.2A.

    "Change of Control" is defined in Section 9.2A.

4

--------------------------------------------------------------------------------

    "Change of Control Prepayment Date" is defined in Section 9.2A.

    "Company Notice" is defined in Section 9.2A.

    "Noteholder Notice" is defined in Section 9.2A.

    "Subordinated Notes" means the 13% Subordinated Notes due 2008 issued by the
Company pursuant to the Subordinated Note Purchase Agreement.

    "Subordinated Note Purchase Agreement" means the Subordinated Note Purchase
Agreement dated as of April 30, 2001 between the Company and each of the
purchasers of the Subordinated Notes and Warrants (as defined therein) issued
pursuant thereto, as amended from time to time to the extent permitted by the
provisions hereof.

    "Voting Stock" is defined in Section 9.2A.

6.Effect of Agreement.


Except as expressly provided in this Amendment, the Note Agreement and all
documents and instruments executed in connection with, or contemplated by, the
Note Agreement shall remain in full force and effect, without modification or
amendment. This Amendment shall be binding upon, and shall inure to the benefit
of, the successors and assigns of the parties hereto and the holders from time
to time of the Notes.

7.Duplicate Originals: Execution in Counterpart.

Two or more duplicate originals of this Amendment may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument. This Amendment may be executed in one or more
counterparts and shall be effective when at least one counterpart shall have
been executed by each party to this Amendment, and each set of counterparts
which, collectively, show execution by each such party to this Amendment shall
constitute one duplicate original.

8.Governing Law.

This Amendment shall be governed by, and construed and enforced in accordance
with, internal Connecticut law.

5

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the undersigned have each caused this Third Amendment to
Note Purchase Agreement to be duly executed and delivered by their respective,
duly authorized officers as of the date first above written.

COMPANY:    
FLOW INTERNATIONAL CORPORATION
 
 
 
 
 
  By:        

--------------------------------------------------------------------------------

      Name:       Title:    


 
 
 
 
 
  HOLDERS:    
CONNECTICUT GENERAL LIFE INSURANCE COMPANY*
By: CIGNA Investments, Inc.
 
 
 
 
 
 
 
      By:            

--------------------------------------------------------------------------------

Name: Stephen A. Osborn
Title: Managing Director    
 
 
 
 
 
  LIFE INSURANCE COMPANY OF NORTH AMERICA*    
By: CIGNA Investments, Inc.
 
 
 
 
By:
 
 
       

--------------------------------------------------------------------------------

Name: Stephen A. Osborn
Title: Managing Director    

--------------------------------------------------------------------------------

*The entity signing this agreement is either a holder of a Note referred to
herein or the beneficial holder of such Note registered in the name of the
nominee of such beneficial holder.

Signature page to Fourth Amendment to Note Purchase Agreement dated as of
April 30, 2001 by and between FLOW INTERNATIONAL CORPORATION, and each of
CONNECTICUT GENERAL LIFE INSURANCE COMPANY and LIFE INSURANCE COMPANY OF NORTH
AMERICA.

6

--------------------------------------------------------------------------------



QuickLinks


FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT
BACKGROUND
